Eothrock, J.
That the authorities of the town were authorized to prohibit the sale of such intoxicating liquors as are not prohibited by the statutes of the State, cannot be disputed. And that sales through a “social club” are violations of the law, and may be prohibited by a proper ordinance, must be conceded. State v. Mercer, 32 Iowa 405. But when a conviction is sought under an ordinance of the town, it must be by such an enactment as reasonably and fairly accords with the law authorizing municipal corporations to enact and enforce ordinances The ordinance in question in this case prohibits sales of all kinds, of intoxicating liquors, including wine and beer and brandy peaches, by any association of persons, or by any person. So far as the prohibition extends to liquors other than vinous and malt, the ordinance is invalid, because the town has no power to pass and enforce it. New Hampton v. Conroy, 57 Iowa, 498. It is true, that, as the defendant in this case was prosecuted for selling beer, the ordinance, so far as it 'prohibited the sale of beer, may, under the authority of Santo v. The State, 2 Iowa 165, and other cases, be held to be valid as prohibiting the sale of liquors not prohibited by the law of the State. But this ordinance is in our opinion fatally defective in another respect. Section 489 of the Code requires that f£no ordinance shall contain more than one subject, which shall be clearly expressed in its title.” The title is in these words — “Begulating the use and sale of intoxicating liquors.” The subject-as found in the body of the ordinance is entirely prohibitory. There is no pretense at regulation. Its whole scope, is an absolute prohibition of the sale of any and all kinds of liquors, whether through the agency of clubs or associations of persons, or by any other person. The law requiring the subject of an ordinance to be “clearly expressed” in the title is more explicit than the constitutional requirement which provides that the title of every act of -the legislature shall express the subject of the act. See Section 29, Article 3, Qf the Constitution.
Instead of the title of .this ordinance being a clear state*28ment of its subject, it is wholly inconsistent with it, and states a wholly different subject — as different as regulation is from prohibition. We cannot disregard this provision of the law. It is not unreasonable that when a village assumes to itself the functions of a municipal' corporation it should be held to a reasonable compliance with the laws of the State in the enactment of its ordinances, and to that end employ legal counsel if necessary.
Beversed.